Pierpoint, J.
The questions in this case arise upon a demurrer tb the plaintiff’s replication to the defendant's plea.
The replication was filed under and in pursuance of the statute passed in 1856, relating to proceedings and costs in suits at law. And the first question that naturally arises is as to the sufficiency of this replication under that statute.
The statute provides that “ the party against whom matter is specially pleaded in confession and avoidance in answer to matter by him antecedently alleged, may by a general form of denial traverse and put in issue all the material facts so pleaded by the other party.”
It was the intent of the legislature by this enactment to entirely change the common law rule of pleading in respect to the matters referred to; so that the party would not be compelled to confine himself to a denial of a single material fact that his adversary had alleged against him, as at common law, but might by denying all such facts put his adversary to the proof of them.
*171In short, the party is allowed practically to tender a -general issue-to a plea, replication, etc., in the same manner that it may be done to the declaration, and when so tendered, we apprehend it should be construed to have the same legal effect, that is, to put his adversary to the proof of all the allegations that are necessary to be established to sustain the claim which he sets forth in his pleading.
In the case before us, the replication denies the allegations of the plea substantially in the same words in which they are pleaded. It is insisted that by so doing the plaintiff puts the defendant to the proof of immaterial matter^ that he would not be required to prove under a more general form of denial. This we think is not correct. The party who, under this statute, confines himself strictly to a denial of the facts alleged in the manner and form in which they are pleaded, only puts in issue the material allegations, hnd under an issue so formed the alleging party is required to prove his allegations in the same manner and to the same extent that he would be required to prove them if they were contained in a declaration to which the general issue was pleaded.
But it is further insisted that the replication in this case is too special and particular in the form and extent of its denial to be allowed under the statute.
The statute allows a general form of denial, but gives no form and refers to no form, and the court cannot by construction limit the proceedings to any particular form, as there are no forms now known to the law that- are applicable to all cases that may arise under the statute. In cases where from the form ot the action and the state of the pleadings, de injuria would be appropriate, that plea might answer all the purposes of the statute; but that form of pleading is generally applicable only in actions ex delicto and as a replication to a plea, whereas the statute covers all forms of action and every stage of the pleadings.
If the form of denial adopted in the present case were adopted as the denial of a declaration, it would be objectionable as being what may be called a special general issue, not upon the ground that it in any measure would tend to embarrass the pro*172eeedings, or that it would place the parties in any different position from that which they would occupy under a plea of the general issue in the usual form, but for the reason, as given by Judge Gould, that to allow it would lead to innovation and confusion, and tend to destroy settled distinctions, and to the introduction of new pleas unknown to the law.
But it must be borne in mind that the form of a general deniaí of the declaration has been long established in all forms of action and the propriety of requiring parties to conform to them for thgr reason stated is obvious to all.
But here the innovation upon the rules of pleading is introduced by the legislature for wise and beneficial purposes, and the law furnishes no particular form of denial applicable to the accomplishment of those purposes. There is no rule of law requiring the pleader to follow any particular form ; indeed I apprehend it would be somewhat difficult to frame a form of denial that would always be applicable in all stages of the pleading. And although the replication in this case would seem to be unnecessarily prolix, inasmuch as it recites the form of the allegations which it denies, instead of denying them in the form alleged, referring to the plea for the form ; still as under the construction which we have already put upon it, the same result follows practically, we are inclined to hold it good under the statute. This view renders it unnecessary to pass upon the other question in the case.
The judgment of the county court is reversed.